Citation Nr: 1141681	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-22 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in July 2009.   

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Specifically, the Veteran raised it in his July 2009 substantive appeal and at his May 2011 Board hearing.  The Board is aware that the RO denied a claim for TDIU in its June 2008 rating decision.  However, in light of the Veteran's contention that his peripheral neuropathy has increased in severity, it is appropriate to revisit the issue of entitlement to a TDIU.  The Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The most recent VA examination occurred in June 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  At a May 2011 Board hearing, the Veteran testified that the peripheral neuropathy in his lower extremities has become worse since his most recent VA examination.  Moreover, he stated in his July 2009 substantive appeal and at his Board hearing that the VA examination report was inadequate.  He pointed out that the examination report reflects that the Veteran can stand on his heels, as well as walk heel to toe.  He testified that he is unable to do these things, and that the VA examiner never asked him to do them.  Since the Veteran has testified that his disability has become more severe since the most recent examination, and the fact that the Veteran has pointed out inaccuracies in the examination report, the Board finds that a new VA examination is warranted in order to determine the current severity of the disability.  

The Board also notes that the VA outpatient treatment reports are only dated through June 2008.  The RO should obtain outpatient treatment records that have been generated since that time.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any and all relevant outpatient treatment records dated June 2008 to the present.

2.  The AMC should schedule the Veteran for a VA examination, with a neurologist, for the purpose of determining the severity of the Veteran's peripheral neuropathy of the lower extremities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



